Dowling, J.
(dissenting):
I dissent from the conclusion reached by the majority of the court that the services rendered by the firm of Stanchfield & Levy should be compensated in the sum of $25,000 and no more, upon the-ground that the agreement to pay said firm for such services the sum of $50,000, found by the learned surrogate to have been made, is established by a preponderance of the credible testimony in the case, and that his finding in that respect should be affirmed.
Order modified as indicated in opinion and as modified affirmed, without costs. Settle order on notice.